Judgment, Supreme Court, New York County (Edward H. Lehner, J.), entered November 7, 2003, which denied the petition and dismissed this proceeding to set aside respondent Human Rights Division’s determination of no probable cause to believe the Emigrant respondents had engaged in an unlawful discriminatory practice relating to employment, unanimously affirmed, without costs.
The determination had a rational basis in the administrative record and was not arbitrary and capricious, and thus is not subject to judicial disturbance (see Matter of McFarland v New York State Div. of Human Rights, 241 AD2d 108, 111-112 [1998]). There was evidence before the agency to support the conclusion that the bank’s selection of a younger female to assume petitioner’s responsibilities was not premised on an impermissible discriminatory motive, but rather on ongoing problems with petitioner’s managerial style as a supervisor.
We have considered petitioner’s remaining contentions and find them unavailing. Concur — Buckley, EJ., Tom, Andrias, Saxe and Marlow, JJ.